United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3744
                        ___________________________

                                     Pete Wright

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                      Missouri Department of Mental Health

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: June 2, 2022
                                Filed: June 7, 2022
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Pete Wright, who is civilly committed at the Sex Offender Rehabilitation
Treatment Services facility of the Missouri Department of Mental Health, appeals the
district court’s1 adverse grant of summary judgment in his action under the Americans
with Disabilities Act (ADA) and the Rehabilitation Act (RA). After careful de novo
review of the record and the parties’ arguments on appeal, we find no basis for
reversal. See Baribeau v. City of Minneapolis, 596 F.3d 465, 473, 484 (8th Cir. 2010)
(noting standard of review and listing requirements of Title II ADA claim); Gorman
v. Bartch, 152 F.3d 907, 912 (8th Cir. 1998) (noting ADA is similar in substance to
RA and cases interpreting them are applicable and interchangeable); see also
Brunckhorst v. City of Oak Park Heights, 914 F.3d 1177, 1183 (8th Cir. 2019)
(stating defendant is not required to accommodate plaintiff based on plaintiff’s
preference). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-